MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                        FILED
this Memorandum Decision shall not be                                    Sep 18 2020, 9:01 am
regarded as precedent or cited before any
                                                                              CLERK
court except for the purpose of establishing                              Indiana Supreme Court
                                                                             Court of Appeals
the defense of res judicata, collateral                                        and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
David W. Stone IV                                        Curtis T. Hill, Jr.
Anderson, Indiana                                        Attorney General
                                                         Monika Prekopa Talbot
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                         September 18, 2020
Termination of the Parent-Child                          Court of Appeals Case No.
Relationship of A.B. (Minor                              20A-JT-401
Child)                                                   Appeal from the Madison Circuit
and                                                      Court
                                                         The Honorable G. George Pancol,
C.L. (Mother),                                           Judge
Appellant-Respondent,                                    Trial Court Cause No.
                                                         48C02-1904-JT-189
        v.

Indiana Department of Child
Services,
Appellee-Petitioner



Crone, Judge.

Court of Appeals of Indiana | Memorandum Decision 20A-JT-401| September 18, 2020                  Page 1 of 13
                                                    Case Summary
[1]   C.L. (Mother) appeals an order involuntarily terminating her parent-child

      relationship with A.B. (Child). She claims that several of the trial court’s

      findings are not proper findings. She also asserts that the trial court abused its

      discretion in admitting her drug screen results and challenges the sufficiency of

      the evidence to support the termination order. We affirm.


                                      Facts and Procedural History
[2]   Child was born in April 2013 and is the son of Mother and M.B. (Father). 1 At

      birth, Child had drugs in his system and had to remain hospitalized for about a

      month. Upon Child’s discharge, the Indiana Department of Child Services

      (DCS) removed him from Mother and placed him with Father in the paternal

      grandmother’s home. DCS filed a petition to have Child adjudicated a child in

      need of services (CHINS). Mother was incarcerated at the time. Child was

      adjudicated a CHINS in May 2013. Father was arrested and incarcerated, and

      Child remained with his grandmother. After Mother’s release from

      incarceration, DCS released Child to her and dismissed the case.


[3]   In August 2016, DCS received a report of Mother’s substance abuse issues and

      domestic violence in the home, removed Child from her care, and filed a

      CHINS petition. The trial court found Child to be a CHINS and ordered




      1
          Father is not participating in this appeal.



      Court of Appeals of Indiana | Memorandum Decision 20A-JT-401| September 18, 2020   Page 2 of 13
      Mother to undergo a parenting assessment and follow all recommendations;

      participate in visitation with Child; formulate and implement a child protection

      plan; participate in home-based counseling; complete a substance abuse

      assessment and follow all recommendations; attend AA/NA regularly, provide

      written verification of her attendance, and secure a sponsor for it; refrain from

      alcohol consumption and from the consumption, manufacture, trade, sale, or

      possession of illegal substances; submit to random drug screens; obey the law;

      abide by travel restrictions for Child; secure and maintain stable and safe

      housing; and secure and maintain a stable and legal income.


[4]   In 2018, DCS changed the permanency plan to include a concurrent plan of

      adoption by Child’s paternal grandmother, citing Mother’s noncompliance with

      services, failure to enhance parenting skills, and failure to consistently visit

      Child, as well as Mother’s positive drug screens and arrests. In April 2019,

      DCS filed a petition for termination of parental rights, citing Mother’s

      continued noncompliance with services, failure to remain in contact with DCS,

      continued drug use, noncooperation with drug screens or in-home visits, failure

      to maintain safe and suitable housing, failure to complete the parenting

      assessment or parenting classes, failure to provide documentation concerning

      any participation in AA/NA, and failure to follow the recommendations from

      the substance abuse assessment.


[5]   The trial court conducted factfinding hearings in autumn 2019. Mother testified

      that she was bipolar type two with rapid cycling, that her “psych meds”

      included lithium, Prozac, and Xanax, and that she had become addicted to pain

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-401| September 18, 2020   Page 3 of 13
      medicine. Tr. Vol. 2 at 64, 69. Between 2015 and the 2019 factfinding

      hearings, Mother was arrested six times in Madison County. Meanwhile, Child

      had spent thirty-seven months outside Mother’s care, had not had a visit with

      her in two years, and had been living with his paternal grandmother, who

      expressed her absolute willingness and ability to adopt Child.


[6]   In February 2020, the trial court issued an order terminating Mother’s and

      Father’s parental relationships with Child. Mother now appeals. Additional

      facts will be provided as necessary.


                                     Discussion and Decision
[7]   Mother contends that the trial court erred in terminating her parental

      relationship with Child. When reviewing a trial court’s findings of fact and

      conclusions thereon in a case involving the termination of parental rights, we

      first determine whether the evidence supports the findings and then whether the

      findings support the judgment. In re E.M., 4 N.E.3d 636, 642 (Ind. 2014). We

      will set aside the trial court’s judgment only if it is clearly erroneous. Bester v.

      Lake Cty. Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). “A

      judgment is clearly erroneous if the findings do not support the trial court’s

      conclusions or the conclusions do not support the judgment.” In re A.G., 45

      N.E.3d 471, 476 (Ind. Ct. App. 2015), trans. denied (2016). Unchallenged

      findings stand as proven. T.B. v. Ind. Dep’t of Child Servs., 971 N.E.2d 104, 110

      (Ind. Ct. App. 2012), trans. denied. In conducting our review, we neither

      reweigh evidence nor judge witness credibility. E.M., 4 N.E.3d at 642. Rather,


      Court of Appeals of Indiana | Memorandum Decision 20A-JT-401| September 18, 2020   Page 4 of 13
      we consider only the evidence and inferences most favorable to the judgment.

      Id. “[I]t is not enough that the evidence might support some other conclusion,

      but it must positively require the conclusion contended for by the appellant

      before there is a basis for reversal.” Best v. Best, 941 N.E.2d 499, 503 (Ind. 2011)

      (citations omitted).


            Section 1 – The trial court’s findings are not improper.
[8]   Mother asserts that several of the trial court’s findings are mere recitations of

      witness testimony. The mere recitation of testimony does not amount to a

      proper finding of fact; rather, the trial court must adopt the testimony of the

      witness. S.L. v. Ind. Dep’t of Child Servs., 997 N.E.2d 1114, 1121-22 (Ind. Ct.

      App. 2013). Here, however, when the court referenced the testimony of a given

      service provider, it specified, “The Court makes the following findings and

      reasonable inferences from this testimony.” See, e.g., Appealed Order at 7

      (finding 19 concerning family case manager’s testimony). The court adequately

      adopted the testimony and did not simply recite it.


[9]   Mother also criticizes the trial court’s findings, claiming that the court simply

      adopted DCS’s proposed findings verbatim. We were unable to find a copy of

      the parties’ proposed findings in the record before us, so we have no way of

      even making such a comparison. That said, we note that a trial court’s

      verbatim adoption of a party’s proposed findings is not prohibited. Country

      Contractors, Inc. v. A Westside Storage of Indianapolis, Inc., 4 N.E.3d 677, 694 (Ind.

      Ct. App. 2014). “Although we by no means encourage the wholesale adoption


      Court of Appeals of Indiana | Memorandum Decision 20A-JT-401| September 18, 2020   Page 5 of 13
       of a party’s proposed findings and conclusions, the critical inquiry is whether

       such findings, as adopted by the court, are clearly erroneous.” Id. Mother’s

       arguments concerning the impropriety of the findings lack merit.


       Section 2 – Mother failed to preserve her argument concerning
                 the admissibility of her drug screen results.
[10]   Mother challenges the admission of her drug screen results, which are detailed

       in finding 22(v). That finding comprises a list of ten drug screen results during

       the pendency of the CHINS proceedings, with each entry including the result

       (nine positive and one negative), the type of drug(s) for which Mother tested

       positive, and the concentration of the drug(s) found in her system. Appealed

       Order at 10.


[11]   Mother asserts that the drug screen results were inadmissible hearsay. We

       review the trial court’s admission of evidence for an abuse of discretion, which

       occurs only when the trial court’s decision is against the logic and effect of the

       facts and circumstances before the court. Matter of A.F., 69 N.E.3d 932, 942

       (Ind. Ct. App. 2017), trans. denied. “Errors in admission of evidence are to be

       disregarded as harmless error unless they affect the substantial rights of a

       party.” Id. (citation omitted). “Admission of hearsay evidence is not grounds

       for reversal where it is merely cumulative of other evidence admitted.” Id.

       (citation omitted).


[12]   DCS claims that Mother did not object on hearsay grounds below and therefore

       waived this argument for review. A party who objects on one basis below and a


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-401| September 18, 2020   Page 6 of 13
       different basis on appeal waives the argument for appellate review. In re

       Paternity of K.H., 116 N.E.3d 504, 512 (Ind. Ct. App. 2018), trans. denied (2019).

       Likewise, a mere general objection is ineffective to preserve an issue for review.

       Raess v. Doescher, 883 N.E.2d 790, 797 (Ind. 2008). An objection must be

       contemporaneous and sufficiently specific to alert the trial court as to its

       grounds and thus fully apprise the court of the legal issue. Id.


[13]   At the factfinding, DCS introduced the certified CHINS record, which included

       the information to which Mother now objects. Mother herself responded, not

       in the form of an objection but by interrupting her counsel with an exclamation

       that was partially inaudible, largely incoherent, and did not address hearsay.

       Tr. Vol. 2 at 27. Moments later, when DCS again sought to introduce the

       CHINS record, Mother’s counsel indicated that Mother had no objection. Id.

       at 29. The closest Mother ever came to raising a hearsay objection occurred

       when DCS sought to introduce the laboratory results as a separate exhibit, and

       Mother’s counsel indicated a concern over authenticity and how the tests were

       conducted. Id. at 31. This simply does not amount to a clear and

       contemporaneous hearsay objection. As such, Mother has failed to preserve

       this allegation of error for review. Waiver notwithstanding, the record is replete

       with unchallenged testimony about Mother’s drug use. Therefore, the

       challenged evidence is cumulative, and Mother’s substantial rights were not

       prejudiced by the admission of the drug screen information that served as the

       basis for finding 22(v).




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-401| September 18, 2020   Page 7 of 13
         Section 3 – Mother has failed to establish that the trial court
          clearly erred in terminating her parental relationship with
                                     Child.
[14]   Mother asserts that the trial court clearly erred in terminating her parental

       rights. “Parents have a fundamental right to raise their children – but this right

       is not absolute. When parents are unwilling to meet their parental

       responsibilities, their parental rights may be terminated.” Matter of Ma.H., 134

       N.E.3d 41, 45-46 (Ind. 2019) (citation omitted), cert. denied (2020). To obtain a

       termination of a parent-child relationship, DCS is required to establish in

       pertinent part:


               (A) that one (1) of the following is true:

               (i) The child has been removed from the parent for at least six (6)
               months under a dispositional decree.


               ….


               (B) that one (1) of the following is true:


               (i) There is a reasonable probability that the conditions that
               resulted in the child’s removal or the reasons for placement
               outside the home of the parents will not be remedied.

               (ii) There is a reasonable probability that the continuation of the
               parent-child relationship poses a threat to the well-being of the
               child.

               (iii) The child has, on two (2) separate occasions, been
               adjudicated a child in need of services;

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-401| September 18, 2020   Page 8 of 13
               (C) that termination is in the best interests of the child; and

               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2).


[15]   In recognition of the seriousness with which we address parental termination

       cases, Indiana has adopted a clear and convincing evidence standard. Ind.

       Code § 31-37-14-2; Castro v. State Office of Family & Children, 842 N.E.2d 367,

       377 (Ind. Ct. App. 2006), trans. denied. “Clear and convincing evidence need

       not reveal that the continued custody of the parents is wholly inadequate for the

       child’s survival. Rather, it is sufficient to show by clear and convincing

       evidence that the child’s emotional and physical development are threatened by

       the respondent parent’s custody.” In re K.T.K., 989 N.E.2d 1225, 1230 (Ind.

       2013) (citation omitted). “[I]f the court finds that the allegations in a

       [termination] petition … are true, the court shall terminate the parent-child

       relationship.” Ind. Code § 31-35-2-8(a) (emphasis added).


[16]   Mother focuses her argument solely on the trial court’s conclusion that a

       reasonable probability exists that the conditions that led to Child’s removal and

       continued placement outside the home will not be remedied.2 When assessing




       2
         Indiana Code Section 31-35-2-4(b)(2)(B) requires proof of only one of the three circumstances listed. The
       record shows that Child has twice been adjudicated a CHINS. Ind. Code § 31-35-2-4(b)(2)(B)(iii). Here,
       however, Child’s two CHINS adjudications were neither alleged by DCS nor found by the trial court to be a
       basis for termination. As such, we analyze the merits of Mother’s argument concerning the reasonable
       probability of unremedied conditions.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-401| September 18, 2020                Page 9 of 13
       whether there is a reasonable probability that conditions that led to a child’s

       removal will not be remedied, we must consider not only the initial basis for the

       child’s removal but also the bases for continued placement outside the home.

       In re A.I., 825 N.E.2d 798, 806 (Ind. Ct. App. 2005), trans. denied. Moreover,

       “the trial court should judge a parent’s fitness to care for his children at the time

       of the termination hearing, taking into consideration evidence of changed

       conditions.” In re J.T., 742 N.E.2d 509, 512 (Ind. Ct. App. 2001), trans. denied.

       “Requiring trial courts to give due regard to changed conditions does not

       preclude them from finding that parents’ past behavior is the best predictor of

       their future behavior.” E.M., 4 N.E.3d at 643. “Due to the permanent effect of

       termination, the trial court also must evaluate the parent’s habitual patterns of

       conduct to determine the probability of future neglect or deprivation of the

       child.” J.T., 742 N.E.2d at 512. In making its case, “DCS need not rule out all

       possibilities of change; rather, [it] need establish only that there is a reasonable

       probability that the parent’s behavior will not change.” In re Kay.L., 867

       N.E.2d 236, 242 (Ind. Ct. App. 2007). The court may properly consider

       evidence of a parent’s substance abuse, criminal history, lack of employment or

       adequate housing, history of neglect, and failure to provide support. McBride v.

       Monroe Cty. Office of Family & Children, 798 N.E.2d 185, 199 (Ind. Ct. App.

       2003).


[17]   Mother claims that the record is not entirely clear as to the conditions that led

       to Child’s initial removal. She characterizes as clearly erroneous findings 19(d)

       and 22(d), both of which reiterate DCS’s reasons for initial removal: drug use


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-401| September 18, 2020   Page 10 of 13
       and domestic violence. She is correct that there is no evidence of domestic

       violence in the record. Nevertheless, it is understood that DCS makes its initial

       determinations based on reports received, that CHINS petitions include

       allegations based on those preliminary reports, and that DCS conducts follow-up

       investigations and presents those to the trial court. There may be a dearth of

       evidence of domestic violence, but there is overwhelming evidence to

       substantiate the allegation of Mother’s drug abuse, which has been pervasive

       and protracted. Mother admits that she became addicted to her pain

       medications and that she took various “psych meds,” such as lithium, Prozac,

       and Xanax to combat her post-traumatic stress disorder and bipolar type two

       rapid cycling disorder. Tr. Vol. 2 at 64, 69. The DCS family case manager

       testified that there was a period of two years during which Mother failed to

       submit to any of her required drug screens and her whereabouts were unknown.

       Id. at 33, 37. Despite this gap, Mother had a pattern of testing positive when

       she was screened.


[18]   Finally, Mother asserts that DCS established no nexus between her drug use

       and her neglect of Child. We could not disagree more. The disturbing nexus

       predates the current CHINS proceedings and extends back to Mother’s

       pregnancy with Child, during which she tested positive for drugs three times.

       As a result, Child was born drug-addicted and had to remain hospitalized for

       his first month of life while withdrawing from those drugs. After his discharge,

       Child was removed from Mother and eventually adjudicated a CHINS.

       Meanwhile, Mother was in and out of jail and continued to use drugs. She was


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-401| September 18, 2020   Page 11 of 13
       afforded a second chance to parent Child, but even then, she could not refrain

       from drug use or maintain a safe and suitable environment for him, so most

       often she left him with his paternal grandparents. This precipitated his removal

       and his second CHINS adjudication by age three. Again, Mother failed to

       comply with services, continued to test positive for drugs, and simply did not

       avail herself of the opportunity to show that she was earnest about getting clean

       and becoming a better mother. She was arrested six times in Madison County

       between 2015 and 2019, and her pattern of being in and out of jail is not

       conducive to providing a stable home for Child. The current proceedings have

       lasted more than three years, and, as of the time of the factfinding hearings,

       Mother had not visited Child in two years. This failure demonstrates her lack

       of commitment to complete the steps necessary to preserve her parental rights.

       See Lang, 861 N.E.2d at 372 (failure to exercise right to visit one’s children

       demonstrates lack of commitment to complete actions necessary to preserve

       parent-child relationship).


[19]   Mother’s drug use has essentially defined Child’s life. Her failure to improve

       after the dismissal of the first CHINS case portends a similar outcome now.

       Her behavior during the factfinding hearings reflects an attitude of deflection

       and a stubborn refusal to take responsibility for her problems and get herself

       clean. In short, Child has endured more than six years of instability and

       uncertainty, and there is a reasonable probability that the drug use that led to

       his removal from and continued placement outside of Mother’s home will not

       be remedied. Based on the foregoing, we conclude that Mother has failed to


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-401| September 18, 2020   Page 12 of 13
       establish clear error in the trial court’s decision to terminate her parental

       relationship with Child. Accordingly, we affirm.


[20]   Affirmed.


       Robb, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-401| September 18, 2020   Page 13 of 13